PER CURIAM.
In this appeal appellant attacks the court’s refusal to suppress the seizure of *1253cocaine found in his possession. However, we dismiss the appeal because appellant failed to show that upon his plea of nolo contendere he reserved the right to appeal the denial of his motion to suppress. Skinner v. State, 399 So.2d 1064 (Fla. 5th DCA 1981).
In passing we note that the minutes of the criminal court book show that the court withheld adjudication of appellant and sentenced him to probation. The court issued an order withholding adjudication, but also issued a judgment and sentence adjudicating appellant guilty. Therefore, this dismissal is without prejudice to appellant’s filing a motion under Florida Rule of Criminal Procedure 3.800(a) seeking to have the judgment and sentence conformed to the disposition which the judge pronounced in open court. See Yates v. State, 429 So.2d 815 (Fla. 2d DCA 1983).
RYDER, C.J., and GRIMES and LE-HAN, JJ., concur.